Citation Nr: 9908459	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an increased rating for bicipital 
tendinitis of the left shoulder, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.

3. Entitlement to service connection for a viral infection 
manifested by warts.

4. Entitlement to service connection for arthralgia of the 
right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel
INTRODUCTION

The veteran had active service from July 1973 to February 
1980 and from May 1981 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.

The veteran initially filed an appeal as to the assignment by 
the RO's of zero percent disability ratings with regard to 
his service connected bicipital tendonitis of the left 
shoulder and lumbosacral strain.  The RO increased the 
ratings for both disabilities to 10 percent in an April 1998 
rating decision.  The veteran was advised of this increase in 
an April 1998 correspondence from the RO.  The letter stated 
in part "If you would like to withdraw your appeal [for 
increased ratings] at this time, please let us know within 60 
days.  If we do not hear from you to the contrary, your 
appeal will be certified to the BVA."  To date no response 
from the veteran has been received.  AB v. Brown, 6 Vet. App. 
35 (1993), the United States Court of Veterans Appeals 
(Court) held that regarding a claim for an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation. The Court also 
stated that it follows that such a claim remains in 
controversy "where less than the maximum available benefits 
are awarded."  
Id. at 38. 

A statement in a Form 646 filed by the veteran's 
representative in February 1999 to the effect that the 
veteran "appears to be satisfied with evaluation of the 
Service Connected low back pain and right shoulder 
condition", which was not signed by the veteran, is not 
sufficient to withdraw those issues from appellate 
consideration.  See, 38 C.F.R. § 20.204 (1998).  Both issues 
remain before the Board.

The issue of entitlement to service connection for arthralgia 
of the right hip will be discussed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1. The veteran's bicipital tendonitis of the left shoulder is 
manifested by slight limitation of motion due to pain and 
weakness.

2. The veteran's lumbosacral strain is manifested by 
subjective complaints of pain.

3. There is no medical evidence of record of a current 
disability related to a viral infection manifested by 
warts, or which establishes a nexus between the alleged 
current disability and service.


CONCLUSIONS OF LAW

1. An evaluation in excess of 10 percent for residuals of 
bicipital tendinitis of the left shoulder is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5024, 5003 (1998).

2. An evaluation in excess of 10 percent for lumbosacral 
strain is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

3. The veteran has not presented evidence of a well-grounded 
claim of entitlement to service connection for a viral 
infection manifested by warts.  38 U.S.C.A. § 5107 (a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for bicipital 
tendonitis of the left shoulder and lumbosacral strain, both 
currently evaluated as 10 percent disabling, as well as 
service connection for a viral infection.  In the interest of 
clarity, the Board will first discuss the relevant law, VA 
regulations and decisions of the United States Court of 
Appeals for Veterans Claims.  Thereafter, each issue will be 
separately addressed.

Increased ratings

Initially, the Board notes that the veteran's claims for 
increased ratings for bicipital tendonitis of the left 
shoulder and lumbosacral strain are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran is awarded 
service connection for a disability and appeals the RO's 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 
8 Veteran. App. 218, 224 (1995).  Therefore, VA has a duty to 
assist the veteran with the development of evidence to 
support his claims.  38 U.S.C.A. § 5107(a).  In this regard, 
the Board is satisfied that all relevant facts have been 
developed and the duty to assist the veteran has been 
fulfilled.

Law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Veteran. App. 
589 (1991).  The requirements set forth in these regulations 
for evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Veteran. App. at 593-94.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Veteran. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Veteran. App. 518, 
519 (1996), citing Gilbert, 1 Veteran. App. at 54. 

Additional law and regulations specific to each disability 
will be set forth below.

Increased rating for bicipital tendonitis

The RO granted service connection for tendonitis of the left 
shoulder in an April 1995 rating decision.  The disability 
was rated as zero percent disabling for tenosynovitis, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024 (1998).  
In an April 1998 rating decision, the rating was increased to 
10 percent disabling for bicipital tendonitis pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5204 and 38 C.F.R. § 4.73, 
Diagnostic Code 5305 (1998).

Factual Background

The service medical records are associated with the claims 
folder.  The veteran complained of mild pain and stiffness of 
the left shoulder on several occasions in service.  He was 
diagnosed with bicipital tendonitis in November 1974.  The 
veteran noted the presence of left shoulder pain in the 
report of medical history dated in May 1994.  

The veteran underwent a VA general medical examination in 
January 1995.  He reported that he had pain in his left 
shoulder off and on since childhood.  He described the pain 
as intermittent and associated with prolonged use of the 
shoulder, particularly if he works with his arms above his 
head or with weights.  X-rays of the left shoulder were 
normal.  On physical examination, the range of motion of the 
left shoulder was full, but the veteran reported pain on 
rotary movements.  The diagnosis was recurrent tendonitis of 
the left shoulder.  

The veteran underwent a VA joints examination in December 
1997.  He complained of chronic severe left shoulder pain.  
He reported that he strained his left shoulder on several 
occasions during his years of service.  On physical 
examination, tenderness was noted on palpation of the 
bicipital groove on the anterior aspect of the shoulder.  
Range of motion was as follows:  forward elevation to 130 
degrees, abduction to 145 degrees, internal rotation to 70 
degrees and external rotation to 90 degrees.  X-rays were 
within normal limits.  The diagnosis was chronic bicipital 
tenosynovitis of the left shoulder.  The examiner related the 
veteran's decreased range of motion to pain and weakness 
related to overuse during the veteran's service.

Analysis

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Veteran. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Veteran. App. 625, 629 (1992).  In this case, the Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Veteran. App. 411, 414 (1995).

The RO has rated the veteran's bicipital tendonitis as a 
muscle injury of the flexor muscles of the elbow pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5024 [tenosynovitis] and 
38 C.F.R. § 4.73, Diagnostic Code 5305 (1998) [muscle injury, 
Muscle group V].  The Board observes, however, that the 
rating criteria in 38 C.F.R. § 4.73 considers the effects of 
missiles, shrapnel and shell fragments on the muscles and 
their functioning.  This is not the situation with this 
veteran.

The Board has carefully reviewed the VA Schedule for Rating 
Disabilities and believes, based on the facts of this case 
that 38 C.F.R. § 4.73 Diagnostic Code 5305, for muscle injury 
of Muscle Group V, flexor muscles of the elbow, is not the 
most appropriate code for rating the veteran's tendinitis of 
the left shoulder.  

The most recent VA examination report, in December 1997, 
reflects that the veteran was diagnosed with bicipital 
tenosynovitis.  38 C.F.R. 4.71a, Diagnostic Code 5024 (1998), 
the rating criteria for tenosynovitis, in turn provides that 
tenosynovitis will be rated on limitation of motion of 
affected part as degenerative arthritis.  Degenerative 
arthritis, in turn, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The Board further notes that when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion. 

Schedular rating of the service-connected left shoulder 
disability is based on limitation of motion.  Full range of 
motion of the shoulder is measured from zero degrees to 180 
degrees in forward elevation (flexion) and zero degrees to 
180 degrees in abduction. 38 C.F.R. § 4.71, Plate I (1998).  
The last VA examination showed that the veteran had forward 
elevation to 130 and abduction to 145 degrees.  
 
The Diagnostic Code pertaining to limitation of motion of the 
arm provides that limitation of motion to 25 degrees from the 
side of the major extremity, warrants a 40 percent rating, 
with a 30 percent evaluation for the minor extremity.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation for the major 
extremity and 20 percent for the minor extremity.  Limitation 
of motion at shoulder level warrants a 20 percent rating for 
either the major or minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).

During the most recent VA examination, the veteran was able 
to raise his left arm above his shoulder, and no examination 
report of record has shown otherwise.  Therefore, an 
increased rating on the basis of left shoulder limitation of 
motion pursuant to the schedular criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 is not warranted.

As stated above, when the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint.  The veteran clearly 
meets the criteria for a 10 percent disability rating 
pursuant to Diagnostic Code 5003.  In order to be awarded a 
20 percent evaluation under Diagnostic Code 5003, there would 
have to be involvement of two or more major joints or two or 
more minor joint groups, which is clearly not the situation 
in this case, since only the left shoulder is involved.  
Consequently, a 20 percent evaluation under Diagnostic Code 
5003 is not warranted.

The Board notes that the application of Diagnostic Code 5003 
in this instance is predicated on the veteran's loss of range 
of motion, which is noncompensable under the appropriate 
diagnostic codes.  The evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Veteran. App. 
202 (1995).  The December 1997 VA examiner specifically 
commented that "the veteran's decrease in the normal range 
of motion of the left shoulder is definitely due to pain and 
weakness related to the chronic, bicipital tenosynovitis . . 
. "  The Board agrees that there has been clinically 
demonstrated decreased range of motion in the veteran's 
service-connected left shoulder.  However, as discussed 
above, the veteran's decreased range of motion is not 
sufficient to call for a compensable rating under Diagnostic 
Code 5201, and the provisions of Diagnostic Code 5003 
allowing for the assignment of a 10 percent disability rating 
apply.  To assign an additional disability rating for the 
slightly decreased range of motion, in addition to the 10 
percent which has been assigned precisely because of the 
noncompensably slight limitation in the range of motion,  
would constitute prohibited pyramiding of disabilities.  See 
38 C.F.R. § 4.14 (1998).  Indeed, the Court has  interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities.  See Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).  Therefore, an 
additional rating pursuant to DeLuca is not warranted under 
the circumstances presented in this case.

Increased rating for lumbosacral strain

The RO granted service connection for lumbosacral strain in 
an April 1995 rating decision.  The disability was rated as 
zero percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  In an April 1998 rating 
decision, the rating was increased to 10 percent disabling.

Factual Background

The veteran had numerous complaints of back pain in service.  
A June 1994 service medical record noted the veteran's back 
pain to be a chronic problem.

At the January 1995 VA general medical examination, the 
veteran reported a long history of low back pain with 
occasional pain and numbness radiating down the left leg.  
Physical examination showed lumbar flexion from zero to 85 
degrees, extension from zero to 30 degrees, and normal 
lateral movements and rotation.  There was no sciatic 
distribution and no paraspinous spasm.  X-rays showed that 
the vertebral bodies were in good alignment and the disc 
spaces were normal.  There was no significant degenerative 
disc disease.  The diagnosis was moderate lumbosacral strain 
with periodic sciatica.

At the December 1997 VA examination, the veteran reported 
episodes of low back pain, especially during the waking 
hours.  Physical examination showed a well-preserved lumbar 
lordotic curve.  There was no evidence of percussion pain or 
tenderness.  Flexion was to 80 degrees; extension was to 40 
degrees; lateral bending on the left and right were to 30 and 
35 degrees respectively; and rotation to the left and right 
were to 40 degrees.  On range of motion testing, no pain was 
noted.  X-rays showed a minor variation in one pedicle of the 
5th lumbar vertebra which did not appear to represent 
spondylolysis.  The diagnosis was a functionally normal 
lumbosacral spine.

Analysis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a zero percent 
evaluation is appropriate where slight subjective symptoms 
are present; a 10 percent evaluation is established for 
characteristic pain on motion; a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position; and a 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).

As stated above, the veteran is currently rated as 10 percent 
disabled.  There were no muscle spasms noted at the January 
1995 VA examination.  At the most recent VA examination dated 
in December 1997, there was no evidence of percussion pain or 
tenderness.  Lateral range of motion was to 30 degrees on the 
left and to 35 degrees on the right.  Since there is no 
current medical evidence of muscle spasm, and no identified 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent disability rating is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain.  However, the veteran's subjective complaints of 
pain have already been contemplated in the criteria of 
Diagnostic Code 5295.  See Johnson v. Brown, 9 Veteran. App. 
7, 11 (1996); DeLuca v. Brown, 8 Veteran. App. 202, 206-07 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1997).  More specifically, 
the veteran's reported back pain does not result in loss of 
motion of the lumbosacral spine.  As discussed above, the 
veteran reported that he had back pain; however, on range of 
motion testing during the most recent VA examination, no pain 
was elicited.  In short, the clinical evidence on file does 
not demonstrate that current low back disability results in 
loss of normal excursion, strength, speed, coordination, or 
endurance, or that it causes swelling, deformity, 
instability, disturbance of locomotion, or atrophy of disuse, 
weakness, fatigability, or pain with motion sufficient to 
support an increased rating.  See Spurgeon v. Brown, 10 
Veteran. App. 194 (1997).  As noted above, the most recent 
physical examination of the back resulted in normal findings.  
Accordingly, the Board concludes that the veteran remains 
most appropriately evaluated at the 10 percent rate under 
Diagnostic Code 5295.  

Service connection for viral infection with warts

Relevant law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Well grounded claims

The threshold question as to the claim presented is whether 
it is well-grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Factual Background

The service medical records are associated with the claims 
folder.  The veteran was diagnosed with verrucae in service 
which was noted to be chronic.   There are numerous 
references to the presence of verrucae in the service medical 
records.

At the VA general medical examination in January 1995, the 
veteran noted that he had a history of warts on his hands and 
face which have been removed.  The examiner noted that there 
were no warts present.  The diagnosis was "wart removal, 
satisfactory, no recurrence."

The veteran stated in a VA Form 9 dated in May 1996 that his 
warts have recurred.

Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

There is ample evidence that the veteran was diagnosed with 
verrucae, or warts, in service.  Therefore, the second prong 
of the Caluza analysis has been met.  

However, there is no evidence of a current disability and no 
medical diagnosis which links the alleged current disability 
to service.  The January 1995 VA examination noted a 
diagnosis of "wart removal, satisfactory, no recurrence."

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In this instance, the 
veteran has proffered only his lay assertions that he is 
entitled to service connection for a viral infection.  Where 
the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In summary, there is no medical evidence of a current 
disability or of a link between the alleged disability and 
service.  Therefore, the first and third Caluza prongs have 
not been satisfied, and the veteran's claim for service 
connection for a viral infection is not well-grounded.  The 
claim of entitlement to service connection for a viral 
infection manifested by warts is therefore denied.

Additional Matters

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well-grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well-
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded. Specifically, medical evidence of a current 
diagnosis of a viral infection or warts and medical evidence 
of a nexus between the diagnosed viral infection or warts and 
service.


ORDER

An increased evaluation for bicipital tendonitis is denied.

An increased evaluation for lumbosacral strain is denied.

A well-grounded claim for viral infection manifested by warts 
not having been presented, service connection is denied.


REMAND

As noted above, the service medical records are associated 
with the claims folder. There are numerous complaints of 
right hip pain in the service medical records.  However, no 
objective clinical findings were noted.  A diagnosis of 
inflamed right hip joint dated was made in January 1984.  He 
filed a claim of entitlement to service connection for a hip 
disability in November 1984, one month after he left the 
service.

The Board notes that the veteran was diagnosed with 
arthralgia of the right hip at both the January 1995 and 
December 1997 VA examinations, however, neither examiner 
indicated whether the veteran's current disability was 
related to his complaints of right hip pain in service.

The veteran's representative, in a VA Form 646 submitted in 
February 1999, requested additional examination of the 
veteran's hip.  The Board agrees that, under the 
circumstances described immediately above, further 
development is required.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

This case is therefore REMANDED to the RO for the following 
actions:

1. The veteran should be contacted and 
requested to furnish a complete list 
of all VA and private medical 
personnel and facilities from which he 
has received treatment for a right hip 
disability since discharge from 
service in October 1994.  After 
obtaining the appropriate releases 
from the veteran where necessary, the 
health care providers should be 
contacted and requested to provide all 
treatment records in their possession 
pertaining to the veteran.  If these 
records are unavailable or are 
duplicates of those already on file, 
that fact should be annotated in the 
claims folder.  Any available records 
should be associated with the claims 
folder.

2. Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination, the purpose of which is 
to provide an opinion concerning the 
etiology of the veteran's right hip 
disability.  The claims folder and a 
separate copy of this remand must be 
made available to the examining 
physician, who should carefully review 
the veteran's medical records.  The 
examiner is requested to render an 
opinion as to the etiology of the 
veteran's right hip disability.  The 
examiner should provide a rationale 
for the conclusions reached.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3. Following completion of the foregoing, 
the RO should determine whether 
additional development is required.  
If so, such development should be 
accomplished.  The RO should then 
adjudicate the veteran's claim, with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this remand.  If the claim 
remains denied, the RO should issue a 
Supplemental Statement of the Case and 
the veteran and his representative 
should be given a reasonable 
opportunity to respond thereto.

While this case is in remand status, the veteran and his 
representative may submit additional evidence and argument as 
to the appealed issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 
  A "verruca" is commonly known as a "wart".  See Hoag v. Brown, 4 Vet. App. 209, 211 (1993). 
- 13 -


- 1 -


